DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loo (US 2015/0143608).
As to claim 1, Loo teaches at least one polymeric layer in the shape of a hand and having stalls for a thumb (see figure 3) , an index finger, a middle finger, a ring finger, and a little finger for receiving the hand of a wearer; and thermally conductive particles, wherein the thermally conductive particles (baron carbide (see par 23) are crystalline and dispersed within the at least one polymeric layer (elastomeric; see par. 23).  Loo teaches the particles (hard filler) comprise 2-10 percent of the composition by weight, which would fall within the 1 to 15 parts per hundred of rubber claimed. (see table 1)
As to claim 2, Loo teaches thermally conductive particles are at least one of nano-sized or micro-sized particles (see par. 21).
As to claim 6, Loo teaches the thermally conductive particles range from 1 micron to 300 microns in size (see par. 21).
As to claim 7, Loo teaches the polymer material being carboxylated butadiene-acrylonitrile.

As to claim 9, Loo teaches the glove would inherently provide thermally conductive particles provide a mechanism to transport heat effectively through phonons vibration waves across crystallite structures of the thermally conductive particles through the polymeric coating.
As to claim 10, Loo teaches a glove, comprising: a polymeric layer in the shape of a hand (see figure 3) comprised of a polymeric composition (Carboxylated butadiene-acrylonitrile latex) having thermally conductive crystalline particles (boron carbide) disposed within the polymeric composition, wherein the thermally conductive crystalline particles range in size from 130-260 microns or 1-5 microns in size (see paragraph 21) in amounts of 1-15 parts per hundred rubber (see table 1).
As to claim 13, Loo teaches the polymeric layer is combined with flock to form a flock-lined glove (par. 63).
As to claim 14, Loo teaches polymeric layer is disposed on a fabric liner to form a supported glove (par. 12).
As to claim 15, Loo teaches fabric liner comprises at least one of nylon comprises thermally conductive particles (calcium nitrate; see par. 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loo (US 2015/0143608) in view of Hartmann (US 2016/0223269).

Hartmann teaches a glove made with hexagonal boron nitride (see par 260).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boron nitride with the hexagonal orientation as taught by Hartmann as it is a commonly used orientation of boron nitride.  
As to claim 21, Loo teaches a glove, comprising: at least one polymeric layer in the shape of a hand and having stalls for a thumb, an index finger, a middle finger, a ring finger, and a little finger for receiving the hand of a wearer (see figure 3); and thermally conductive particles (boron carbide), wherein the thermally conductive particles are dispersed within the at least one polymeric layer, wherein the thermally conductive particles are selected from the group consisting of boron nitride (see claim 3), and wherein the thermally conductive particles are present in an amount of 1 to 15 parts per hundred rubber dispersed within the polymeric layer.  
Loo teaches the thermally conductive particle being boron nitride but does not specify the hexagonal orientation.  
Hartmann teaches a glove made with hexagonal boron nitride (see par 260).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the boron nitride with the hexagonal orientation as taught by Hartmann as it is a commonly used orientation of boron nitride.  
As to claim 22, Loo teaches the boron nitride is crystalline (inherently) and comprise a diameter, wherein the diameter is 1 micron to 300 microns (see par. 21)  
As to claim 23, Loo teaches polymeric layer comprises at least one of carboxylated acrylonitrile butadiene (see table 1).
Response to Arguments
After reconsideration of the prior art a new non final rejection has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765


/Andrew Wayne Sutton/            Examiner, Art Unit 3732